Citation Nr: 1525446	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  13-33 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel

INTRODUCTION

The Veteran served on active service from February 1969 to September 1970.

This matter comes before the Board of Veteran's Appeals (BVA or Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In an October 2011 rating decision, the RO denied the Appellant's petition to reopen a claim of service connection for the cause of the Veteran's Death.  The Appellant submitted a notice of disagreement (NOD) in November 2011; a statement of the case (SOC) was issued in November 2013; and a VA Form 9 (substantive appeal) was received in November 2013. 

Regarding the procedural history of the instant matter, in the November 2013 statement of the case, it was noted that the Appellant's claim for burial benefits could not be considered because the Appellant's representative had previously withdrawn this claim for the purpose of facilitating a claim of service connection for the cause of the Veteran's death.  Specifically, the Appellant applied for burial benefits in April 2006, was denied in July 2006, and submitted an NOD in October 2006.  The Appellant then filed a VA form 21-534 in May 2007 seeking entitlement to dependency and indemnity compensation (DIC), death pension and accrued benefits.  Thereafter, the Appellant's representative withdrew the NOD and requested that the VA form 21-534 be considered as a claim seeking entitlement to service connection for the cause of the Veteran's death.  See May 2007 VA form 21-4138. 

In addition to the paper claims file, there are paperless, electronic claims files, Virtual VA and Veterans Benefits Management System (VBMS), associated with the Veteran's claims.  The documents in these files have been reviewed and considered as part of this appeal.
The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Entitlement to service connection for the cause of the Veteran's death was last denied by the RO in a June 2007 rating decision; the Appellant was notified in writing of the decision in July 2007, but she did not express timely disagreement or submit new and material evidence within one year. 

2. Evidence pertaining to the cause of the Veteran's death received since the June 2007 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The June 2007 rating decision that denied entitlement to service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014). 

2. The evidence received since the June 2007 rating decision is new and material, and the Veteran's claim for service connection for the cause of the Veteran's death is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the Board is reopening the Appellant's claim for entitlement to service connection for the cause of the Veteran's death.  Consequently, the Board finds that any lack of notice and/or development which may have existed under the VCAA cannot be considered prejudicial to the Appellant, and remand for such notice and/or development would be an unnecessary use of VA time and resources.


II. Whether New and Material Evidence Has Been Received to Reopen a Previously Denied Claim for Entitlement to Service Connection for the Cause of the Veteran's Death

The Appellant seeks to reopen her previously denied claim for entitlement to service connection for the cause of the Veteran's death.

Notwithstanding determinations by the RO that new and material evidence has or has not been received to reopen the Appellant's claim, the Board is required to determine whether new and material evidence has been presented.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (holding that the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105, to address the question of whether new and material evidence has been presented to reopen a previously denied claim); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App 273, 283 (1996).

The record with respect to this claim reflects that a claim for service connection for the cause of the Veteran's death was last denied in a rating decision of June 2007. The Appellant did not express timely disagreement or submit new and material evidence within one year and subsequently the June 2007 rating decision became final.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, the Appellant's claim for service connection may only be reopened if new and material evidence is submitted. 

In this instance, since the June 2007 rating decision denied the claim on the basis that there was no evidence that the Veteran's cause of death was related to service, the Board finds that new and material evidence would consist of evidence that the Veteran's cause of death was related to service.

The Board notes that the record contains evidence which was not previously associated with the claims folder and therefore not considered in the October 2011 rating decision.  See November 2013 SOC.  Included in this particular evidence is the Appellant's assertion that the Veteran was treated for "lung and pancreatic [sic] cancer", and that these diseases "would have also contributed to his death."  See November 2011 VA form 21-4138.  The Board is considering the Appellant's reference to "pancreatic" cancer as a typographical error, in light of prostate, not pancreatic cancer being included on the list of presumptive diseases; the Appellant's highlighting of prostate references in the medical records; and the fact that the Veteran's pancreas appears to have been unremarkable according to the evidence.  VA medical records reflect that the Veteran was diagnosed with "nonspecific irregular soft tissue densities at the base of the left lung," and "calcifications...with a prominent prostate."  See June 2005 VAMC CT Abdomen W/Cont report. 

The Board must presume the credibility of all newly submitted evidence for the purpose of determining if such evidence is new and material evidence sufficient to reopen the claim.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Presuming its credibility, the aforementioned evidence indicates that there is a possibility the Veteran's cause of death was related to his time in service.  As a result, the Board finds that this additional evidence is neither cumulative nor redundant, and it is material since the evidence raises the possibility of substantiating the claim of service connection.  See 38 C.F.R. § 3.156(a).  The Board determines that the claim is reopened.



ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for the Veteran's cause of death, to this extent, the appeal is granted.

REMAND

Entitlement to service connection for the Veteran's cause of death has been reopened. 

In light of the evidence presented, additional clinical information is necessary.  VA has a duty to assist a claimant in obtaining evidence; such assistance includes assisting the Appellant in the procurement of pertinent records and providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

The June 2007 rating decision was based solely on the fact that esophageal cancer is not a presumptive condition associated with herbicide exposure and did not address whether the esophageal cancer was directly due to in-service herbicide exposure.  Notwithstanding the fact that the Veteran's diagnosed esophageal cancer is not subject to presumptive service connection on the basis of herbicide exposure, the Appellant could still establish service connection for the Veteran's condition with competent evidence that it was incurred in service, was present during other presumptive periods, or by submitting medical or scientific evidence that it was in fact due to herbicide exposure during service.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Therefore, the Board finds a Remand is necessary in order to obtain a medical opinion regarding the nature and etiology of the Veteran's death, regarding any relationship between the Veteran's esophageal cancer and his in-service herbicide exposure. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
In addition, regulations pertaining to herbicide exposure stipulate the diseases for which service connection may be presumed due to herbicide exposure.  38 C.F.R. §§ 3.3.07(a)(6), 3.309(e).  Respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), diabetes mellitus, type 2, and prostate cancer are presumed due to herbicide exposure. Id. 

The Veteran's cause of death is listed as esophageal cancer with metastasis.  See March 2006 Certificate of Death. However, as discussed above, the Appellant has asserted that the Veteran was also treated for lung and [prostate] cancer and that these diseases "would have also contributed to his death."  See November 2011 VA form 21-4138.  Per 38 C.F.R. §§ 3.3 .07(a)(6), 3.309(e), cancers of the lung and prostate are presumed to be due to herbicide exposure and therefore can be considered service-connected disabilities for the purpose of contributory causes of death.

In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disorder casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the Veteran's death.  See 38 C.F.R. § 3.312.  The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

The Board notes that, to date, no medical opinion has been obtained regarding whether the Veteran was diagnosed with cancer of the lung and/or prostate, and whether these disabilities would be a contributory cause of death.  The Board finds a Remand is necessary to obtain a medical opinion regarding the nature and etiology of the Veteran's death.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file all relevant treatment records.

2. Obtain a VA medical opinion from an appropriate medical professional to determine whether the Veteran had esophageal cancer due to exposure to herbicides.  The claims file and a copy of this remand must be reviewed by the examiner, and the examination report should reflect that the claims file was reviewed. 

The examiner is advised that the Veteran is presumed to have been exposed to herbicides, including Agent Orange, during his service in the Republic of Vietnam. In light of the foregoing, the examiner should provide an opinion on the following:

Is it at least as likely as not (50 percent or greater probability) that esophageal cancer, is etiologically related to in-service herbicide exposure. 

The Board is cognizant that there is no VA presumption of service connection for esophageal cancer due to herbicide exposure.  The Agent Orange Updates, however, use only a general statistical analysis to determine whether a disease should be service connected on a presumptive basis and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question.  The Board seeks guidance from a medical professional on the likelihood that THIS Veteran's esophageal cancer is related to HIS herbicide exposure given HIS medical history, family history, absence of other risk factors, etc.

3. Arrange for the Veteran's claims folder to be reviewed by an appropriate VA examiner.  After review, the examiner is to clarify the diagnosis of the lung disorder.  Thereafter, the examiner must opine as to whether it is at least as likely as not (i.e., probability of 50 percent), more likely than not (i.e. probability of more than 50 percent) or less likely than not (i.e. probability of less than 50 percent) that:

The lung disorder caused the death of the Veteran or contributed substantially or materially, combined, aided or lent assistance to cause the death of the Veteran, which is listed as esophageal cancer with metastasis.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4. Arrange for the Veteran's claims folder to be reviewed by an appropriate VA examiner.  After review, the examiner is to clarify the diagnosis of the prostate disorder.  Thereafter, the examiner must opine as to whether it is at least as likely as not (i.e., probability of 50 percent), more likely than not (i.e. probability of more than 50 percent) or less likely than not (i.e. probability of less than 50 percent) that:

The prostate disorder caused the death of the Veteran or contributed substantially or materially, combined, aided or lent assistance to cause the death of the Veteran, which is listed as esophageal cancer with metastasis.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

5. Thereafter, re-adjudicate the issue of entitlement to service connection for the cause of the Veteran's death.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


